Exhibit 10.4
INCREMENTAL LENDER ASSUMPTION AGREEMENT
April 21, 2011
Citibank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made herein to the Term Loan Credit Agreement dated as of
March 30, 2011 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), among International Lease Finance Corporation, as an
Obligor, Temescal Aircraft Inc., as the Borrower, Park Topanga Aircraft Inc., as
an Obligor, Charmlee Aircraft Inc., as an Obligor, Ballysky Aircraft Ireland
Limited, as an Obligor, the lenders identified therein, as Lenders, Citibank,
N.A., as the Administrative Agent, Citibank, N.A., as Collateral Agent,
Citigroup Global Markets Inc. and Credit Suisse Securities (USA) LLC as joint
lead structuring agents and joint lead placement agents, and BNP Paribas as
joint placement agent. Capitalized terms not otherwise defined herein, shall
have the meaning assigned to such terms in the Credit Agreement.
     Pursuant to Section 2.01(c) of the Credit Agreement, from and after the
date of this Incremental Lender Assumption Agreement (the “Incremental Effective
Date”), KfW IPEX-Bank GmbH (the “Incremental Lender”) shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and have the rights
and obligations of a Lender thereunder, with an aggregate Commitment equal to
$200,000,000.
     The Incremental Lender hereby (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Incremental Lender Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of such documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Incremental Lender Assumption Agreement and (iii) it is a
Foreign Lender and attached hereto is all documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by it and (b) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     Each Obligor hereby makes to the Incremental Lender each representation and
warranty of such Obligor contained in Article 3 of the Credit Agreement and
contained in each other Loan Document dated as of a date on or prior to the
Incremental Effective Date on and as of the Incremental Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date.
     Exhibit A of the Credit Agreement is hereby amended by replacing the
contents thereof with the contents of Schedule 1 hereto. Schedule 3.17(a) of the
Credit Agreement is hereby amended by replacing the contents thereof with the
contents of Schedule 2

1



--------------------------------------------------------------------------------



 



hereto. Schedule 3.17(b) of the Credit Agreement is hereby amended by replacing
the contents thereof with the contents of Schedule 3 hereto.
     This Incremental Lender Assumption Agreement shall be a Loan Document. This
Incremental Lender Assumption Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Incremental Lender Assumption Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Incremental Lender Assumption
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Incremental Lender Assumption Agreement. This Incremental
Lender Assumption Agreement shall be construed in accordance with and governed
by the laws of the State of New York.
[Signature pages follow.]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Incremental Lender
Assumption Agreement as of the day and year first above written.

            TEMESCAL AIRCRAFT INC.
      By:   /s/ Frederick S. Cromer         Name:   Frederick S. Cromer       
Title:   Chief Financial Officer        INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Frederick S. Cromer         Name:   Frederick S. Cromer       
Title:   President and Chief Financial Officer        PARK TOPANGA AIRCRAFT INC.
      By:   /s/ Frederick S. Cromer         Name:   Frederick S. Cromer       
Title:   Chief Financial Officer        CHARMLEE AIRCRAFT INC.
      By:   /s/ Frederick S. Cromer         Name:   Frederick S. Cromer       
Title:   Chief financial Officer        BALLYSKY AIRCRAFT IRELAND LIMITED
      By:   /s/ Niall C. Sommerville         Name:   Niall C. Sommerville       
Title:   Director     

[Signature page — Incremental Lender Assumption Agreement]

 



--------------------------------------------------------------------------------



 



            KFW IPEX-BANK GMBH, as the
    Incremental Lender
      By:   /s/ Jörg-Andreas Dürr         Name:   Jörg-Andreas Dürr       
Title:   Director              By:   /s/ Dieter Wystemp         Name:   Dieter
Wystemp        Title:   Vice President   

 
Acknowledged and agreed:

CITIBANK, N.A., as Administrative Agent
      By:   /s/ Thomas Hollahan         Name:   Thomas Hollahan        Title:  
Managing Director and
Vice President   

[Signature page — Incremental Lender Assumption Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO INCREMENTAL LENDER ASSUMPTION AGREEMENT
COMMITMENTS
AND APPLICABLE PERCENTAGES

          Lender   Commitment   Applicable Percentage
Citibank, N.A.
  $150,000,000   9.839291571%
Credit Suisse AG, Cayman Islands Branch
  $150,000,000   9.839291571%
BNP Paribas
  $200,000,000   13.119055428%
DVB Bank SE
  $200,000,000   13.119055428%
KfW Bankengruppe
  $200,000,000   13.119055428%
UniCredit Bank AG, London Branch
  $100,000,000   6.559527714%
DBS Bank Ltd.
  $75,000,000   4.919645786%
Scotiabank Europe plc
  $75,000,000   4.919645786%
Sumitomo Mitsui Banking Corporation
  $75,000,000   4.919645786%
United Overseas Bank Limited
  $75,000,000   4.919645786%
Deutsche Bank AG, London branch
  $75,000,000   4.919645786%
Crédit Industriel et Commercial
  $40,000,000   2.623811086%
Industrial and Commercial Bank of China (Europe) S.A.
  $34,500,000   2.263037061%
The Tokyo Star Bank, Limited
  $30,000,000   1.967858314%
Aozora Bank, Ltd.
  $25,000,000   1.639881929%
NEC Capital Solutions Limited
  $20,000,000   1.311905543%
Total
  $1,524,500,000   100.000000000%

Schedule 1-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO INCREMENTAL LENDER ASSUMPTION AGREEMENT
PS POOL AIRCRAFT
Pool Aircraft

                              Airframe           Engine Manufacturer            
Manufacturer and           and       Country of     Model   Airframe MSN  
Engine Model   Lessee   Registration

Undelivered Pool Aircraft

                              Airframe           Engine Manufacturer            
Manufacturer and           and       Country of     Model   Airframe MSN  
Engine Model   Lessee*   Registration*
1
  Airbus A319-100     1884     CFM International
CFM56-5B6/P   ***   Kingdom of Bahrain  
2
  Airbus A319-100     2004     International Aero
Engines V2524-A5   ***   China  
3
  Airbus A319-100     2194     International Aero
Engines V2524-A5   ***   United Kingdom  
4
  Airbus A319-100     2232     International Aero
Engines V2524-A5   ***   China  
5
  Airbus A319-100     2720     International Aero
Engines V2524-A5   ***   United Kingdom  
6
  Airbus A319-100     3114     International Aero
Engines V2527M-A5   ***   China  
7
  Airbus A319-100     3116     International Aero
Engines V2527M-A5   ***   China  
8
  Airbus A319-100     3124     International Aero
Engines V2527M-A5   ***   China  
9
  Airbus A320-200     1424     International Aero
Engines V2527-A5   ***   United Kingdom  
10
  Airbus A320-200     2024     CFM International
CFM56-5B4/P   ***   Switzerland  
11
  Airbus A320-200     2142     CFM International
CFM56-5B4/P   ***   Malta

 

***   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

Schedule 2-1

 



--------------------------------------------------------------------------------



 



                              Airframe           Engine Manufacturer            
Manufacturer and           and       Country of     Model   Airframe MSN  
Engine Model   Lessee*   Registration*
12
  Airbus A320-200     2594     International Aero
Engines V2527-A5   ***   New Zealand  
13
  Airbus A320-200     2768     CFM International
CFM56-5B4/P   ***   Malta  
14
  Airbus A320-200     4619     International Aero
Engines V2527-A5   ***   China  
15
  Airbus A321-200     1658     CFM International
CFM56-5B3/P   ***   France  
16
  Airbus A321-200     1695     International Aero
Engines V2533-A5   ***   Hong Kong  
17
  Airbus A321-200     3067     International Aero
Engines V2533-A5   ***   China  
18
  Airbus A321-200     3075     International Aero
Engines V2533-A5   ***   China  
19
  Airbus A321-200     3112     International Aero
Engines V2533-A5   ***   China  
20
  Airbus A330-200     262     Pratt & Whitney
PW4168A   ***   Vietnam  
21
  Airbus A330-200     275     Pratt & Whitney
PW4168A   ***   Vietnam  
22
  Airbus A330-200     432     Pratt & Whitney
PW4168A   ***   Germany  
23
  Airbus A330-200     454     Pratt & Whitney
PW4168A   ***   Germany  
24
  Airbus A330-200     527     Rolls Royce PLC
TRENT 772B-60   ***   Kingdom Of Bahrain  
25
  Airbus A330-200     811     General Electric
CF6-80E1-A3   ***   Netherlands  
26
  Boeing B737-700     29372     CFM International
CFM56-7B24   ***   China  
27
  Boeing B737-800     28252     CFM International
CFM56-7B27   ***   Trinidad And Tobago  
28
  Boeing B737-800     30645     CFM International
CFM56-7B27   ***   Trinidad and Tobago  
29
  Boeing B737-800     35274     CFM International
CFM56-7B24/3   ***   Hong Kong  
30
  Boeing B737-800     35275     CFM International
CFM56-7B26/3   ***   Czech Republic  
31
  Boeing B737-800     35279     CFM International
CFM56-7B26/3   ***   France  
32
  Boeing B737-800     35280     CFM International
CFM56-7B26/3   ***   Norway  
33
  Boeing B737-800     35283     CFM International
CFM56-7B26/3   ***   Norway

 

***   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

Schedule 2-2

 



--------------------------------------------------------------------------------



 



                              Airframe           Engine Manufacturer            
Manufacturer and           and       Country of     Model   Airframe MSN  
Engine Model   Lessee*   Registration*
34
  Boeing B737-800     38819     CFM International
CFM56-7B26/3   ***   France  
35
  Boeing B737-800     38820     CFM International
CFM56-7B26/3   ***   Not currently
registered**  
36
  Boeing B737-800     38822     CFM International
CFM56-7B24/3   ***   Not currently
registered**  
37
  Boeing B737-800     38823     CFM International
CFM56-7B24/3   ***   Not currently
registered**  
38
  Boeing B777-200ER     27607     General Electric
GE90-90B   ***   Vietnam  
39
  Boeing B777-200ER     27608     General Electric
GE90-90B   ***   Vietnam  
40
  Boeing B777-200ER     28686     Pratt & Whitney
PW4090   ***   South Korea  
41
  Boeing B777-200ER     29397     General Electric
GE90-94B   ***   Netherlands  
42
  Boeing B777-200ER     29399     General Electric
GE90-94B   ***   Netherlands  
43
  Boeing B777-200ER     29404     Rolls Royce PLC
TRENT 895-17   ***   New Zealand  
44
  Boeing B777-200ER     32719     General Electric
GE90-94B   ***   United States  
45
  Boeing B777-300ER     32723     General Electric
GE90-115BG01   ***   France  
46
  Boeing B777-300ER     32728     General Electric
GE90-115BG02   ***   United Arab Emirates  
47
  Airbus A319-100     3020     International Aero
Engines V2524-A5   ***   China  
48
  Airbus A320-200     2665     CFM International
CFM56-5B4/P   ***   Malta  
49
  Airbus A321-200     1734     International Aero
Engines V2533-A5   ***   South Korea  
50
  Airbus A321-200     1926     International Aero
Engines V2533-A5   ***   Macau  
51
  Airbus A330-200     911     Pratt & Whitney
PW4168A   ***   Germany  
52
  Boeing B737-700     29359     CFM International
CFM56-7B20   ***   Hungary  
53
  Boeing B737-800     30724     CFM International
CFM56-7B26/3   ***   Germany  
54
  Boeing B737-800     37159     CFM International
CFM56-7B26/3   ***   Norway

 

***   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

Schedule 2-3

 



--------------------------------------------------------------------------------



 



 

*   As of the date of this Credit Agreement   **   Aircraft not yet delivered
from manufacturer  

***   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

Schedule 2-4

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO INCREMENTAL LENDER ASSUMPTION AGREEMENT
LEASES
International Lease Finance Corporation (“ILFC”)
ILFC Ireland Limited (“ILFC Ireland”)
***
     Boeing B777-200ER aircraft bearing serial number 32719
     Aircraft Lease Agreement dated as of December 23, 2004 between ***, as
Lessee, and ILFC, as Lessor.
***
     Airbus A330-200 aircraft bearing serial number 432
     Aircraft Lease Agreement dated as of March 30, 2000 between ***, as Lessee,
and ILFC Ireland, as Lessor.
Lease Assignment dated August 16, 2010 between ILFC Aircraft 33A-432 Limited, as
Assignee, ILFC Ireland as Assignor and *** as Lessee.
     Airbus A330-200 aircraft bearing serial number 454
     Aircraft Lease Agreement dated as of March 30, 2000 between ***, as Lessee,
and ILFC Ireland, as Lessor.
     Aircraft Headlease Agreement dated as of March 30, 2000 between ILFC
Ireland, as Lessee, and ILFC, as Lessor.
     Airbus A330-200 aircraft bearing serial number 911
     Aircraft Lease Agreement dated as of September 28, 2006 between ***, as
Lessee, and ILFC Ireland, as Lessor.
     Aircraft Headlease Agreement dated as of September 28, 2006 between ILFC
Ireland, as Headlessee, and ILFC, as Headlessor.
***
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-1

 



--------------------------------------------------------------------------------



 



     Airbus A321-200 aircraft bearing serial number 1926
     Aircraft Lease Agreement dated as of January 31, 2002 between ***, as
Lessee, and ILFC, as Lessor.
***
     Airbus A320-200 aircraft bearing serial number 2142
     Amended and Restated Aircraft Lease Agreement dated as of January 14, 2003
between ***, as Lessee, and ILFC, as Lessor.
     Airbus A320-200 aircraft bearing serial number 2768
     Amended and Restated Aircraft Lease Agreement dated as of August 12, 2005
between ***, as Lessee, and ILFC, as Lessor.
     Airbus A320-200 aircraft bearing serial number 2665
     Amended and Restated Aircraft Lease Agreement dated as of January 14, 2003
between ***, as Lessee, and ILFC, as Lessor.
***
     Airbus A320-200 aircraft bearing serial number 2594
     Aircraft Lease Agreement dated as of October 30, 2002 between ***, as
Lessee, and ILFC, as Lessor.
     Boeing B777-200ER aircraft bearing serial number 29404
     Aircraft Lease Agreement dated as of August 20, 2004 between ***, as
Lessee, and ILFC, as Lessor.
***
     Boeing B777-200ER aircraft bearing serial number 28686
     Aircraft Lease Agreement dated as of July 11, 1997 between ***, as Lessee,
and ILFC Ireland, as Lessor.
     Aircraft Headlease Agreement dated as of July 11, 1997 between ILFC
Ireland, as Lessee, and ILFC, as Lessor.
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-2

 



--------------------------------------------------------------------------------



 



     Airbus A321-200 aircraft bearing serial number 1734
     Aircraft Lease Agreement dated as of January 10, 2001 between ***, as
Lessee, and ILFC Ireland, as Lessor.
     Aircraft Headlease Agreement dated as of January 10, 2001 between ILFC
Ireland, as Lessee, and ILFC, as Lessor.
***
     Airbus A320-200 aircraft bearing serial number 1424
     Aircraft Lease Agreement dated as of August 12, 1997 between ***, as
Lessee, and ILFC, as Lessor.
     Airbus A319-100 aircraft bearing serial number 2194
     Aircraft Lease Agreement dated as of October 17, 2003 between ***, as
Lessee, and ILFC, as Lessor.
     Airbus A319-100 aircraft bearing serial number 2720
     Aircraft Lease Agreement dated as of September 30, 2005 between ***, as
Lessee, and ILFC, as Lessor.
***
     Boeing B737-800 aircraft bearing serial number 28252
     Aircraft Lease Agreement dated as of December 3, 2010 between ***, as
Lessee, and Aircraft 73B-28252 Inc., as Lessor.
     Boeing B737-800 aircraft bearing serial number 30645
     Aircraft Lease Agreement dated as of December 3, 2010 between ***, as
Lessee, and Aircraft 73B-30645 Inc., as Lessor.
***
     Airbus A319-100 aircraft bearing serial number 2004
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-3

 



--------------------------------------------------------------------------------



 



Amended and Restated Aircraft Lease Agreement dated as of April 9, 2003, between
***, as Lessee, and ILFC Ireland, as Lessor, and ***, as Consenting Party.
Aircraft Headlease Agreement dated as of September 29, 2002 between ILFC
Ireland, as Lessee, and ILFC, as Lessor.
     Airbus A319-100 aircraft bearing serial number 2232
     Aircraft Lease Agreement dated as of November 4, 2003, between ***, as
Lessee, ILFC Ireland, as Lessor, and ***, as Consenting Party.
     Aircraft Headlease Agreement dated as of November 4, 2003 between ILFC
Ireland, as Lessee, and ILFC, as Lessor.
Aircraft Lease Novation and Amendment Agreement dated December 31, 2004, between
ILFC Ireland, as Lessor, ***, as Existing Lessee, ***, as New Lessee, and ***,
Ltd., as Consenting Party.
     Airbus A321-200 aircraft bearing serial number 3067
     Aircraft Lease Agreement dated as of March 18, 2005, between ***, as
Lessee, ILFC Ireland, as Lessor, and ***, as Consenting Party.
     Aircraft Headlease Agreement dated as of March 18, 2005 between ILFC
Ireland, as Lessee, and ILFC, as Lessor.
     Airbus A321-200 aircraft bearing serial number 3075
     Aircraft Lease Agreement dated as of March 18, 2005 between ***, as Lessee,
ILFC Ireland, as Lessor, and ***, as Consenting Party.
     Aircraft Headlease Agreement dated as of March 18, 2005 between ILFC
Ireland, as Lessee, and ILFC, as Lessor.
     Airbus A321-200 aircraft bearing serial number 3112
     Aircraft Lease Agreement dated as of March 18, 2005 between ***, as Lessee,
ILFC Ireland, as Lessor, and ***, as Consenting Party.
     Aircraft Headlease Agreement dated as of March 18, 2005 between ILFC
Ireland, as Lessee, and ILFC, as Lessor.
     Boeing B737-700 aircraft bearing serial number 29372
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-4

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement dated as of March 18, 2005 between ***, as Lessee, ILFC
Ireland, as Lessor, and ***, as Consenting Party.
Aircraft Headlease Agreement dated as of March 18, 2005 between ILFC Ireland, as
Lessee, and ILFC, as Lessor.
     Airbus A319-100 aircraft bearing serial number 3020
     Aircraft Lease Agreement dated as of November 4, 2003, between ***, as
Lessee, ILFC Ireland, as Lessor, and ***, as Consenting Party.
     Aircraft Headlease Agreement dated as of November 4, 2003 between ILFC
Ireland, as Lessee, and ILFC, as Lessor.
Aircraft Lease Novation and Amendment Agreement dated December 31, 2004, between
ILFC Ireland, as Lessor, ***, as Existing Lessee, ***, as New Lessee, and ***,
as Consenting Party.
***
     Boeing B777-300ER aircraft bearing serial number 32728
     Aircraft Lease Agreement dated as of June 16, 2003 between ***, as Lessee,
and ILFC, as Lessor.
***
     Airbus A330-200 aircraft bearing serial number 527
     Aircraft Lease Agreement dated as of July 30, 2008 between ***, as Lessee,
and ILFC, as Lessor.
     Airbus A319-100 aircraft bearing serial number 1884
     Aircraft Lease Agreement dated as of July 3, 2008 between ***, as Lessee,
and ILFC, as Lessor.
***
     Boeing B737-800 aircraft bearing serial number 35274
     Aircraft Lease Agreement dated as of April 24, 2007 between ***, as Lessee,
and ILFC, as Lessor.
***
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-5

 



--------------------------------------------------------------------------------



 



     Airbus A321-200 aircraft bearing serial number 1695
     Aircraft Lease Agreement dated as of November 9, 2000 between ***, as
Lessee, and ILFC, as Lessor.
***
     Airbus A330-200 aircraft bearing serial number 811
     Aircraft Lease Agreement dated as of March 17, 2005 between ***, as Lessee,
and ILFC, as Lessor.
     Boeing B777-200ER aircraft bearing serial number 29397
     Aircraft Lease Agreement dated as of January 10, 2003 between ***, as
Lessee, and ILFC, as Lessor.
     Boeing B777-200ER aircraft bearing serial number 29399
     Aircraft Lease Agreement dated as of January 10, 2003 between ***, as
Lessee, and ILFC, as Lessor.
***
     Boeing B737-800 aircraft bearing serial number 38822
     Aircraft Lease Agreement dated as of March 26, 2010 between ***, as Lessee,
and ILFC Ireland, as Lessor.
     Boeing B737-800 aircraft bearing serial number 38823
     Aircraft Lease Agreement dated as of March 26, 2010 between ***, as Lessee,
and ILFC Ireland, as Lessor.
***
     Boeing B737-700 aircraft bearing serial number 29359
     Aircraft Lease Agreement dated as of June 30, 2002 between ***, as Lessee,
and ILFC, as Lessor.
***
     Boeing B737-800 aircraft bearing serial number 35280
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-6

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement dated as of October 4, 2007 between ***, as Lessee, and
ILFC, as Lessor.
     Boeing B737-800 aircraft bearing serial number 35283
     Aircraft Lease Agreement dated as of October 4, 2007 between ***, as
Lessee, and ILFC, as Lessor.
     Boeing B737-800 aircraft bearing serial number 37159
     Aircraft Lease Agreement dated as of January 8, 2009 between ***, as
Lessee, and ILFC, as Lessor.
***
     Airbus A320-200 aircraft bearing serial number 4619
     Aircraft Lease Agreement dated as of July 1, 2010 between ***, as Lessee
and ILFC Ireland, as Lessor.
***
     Airbus A319-100 aircraft bearing serial number 3114
     Aircraft Lease Agreement dated as of October 31, 2006 between ***, as
Lessee and ILFC Ireland, as Lessor.
     Aircraft Headlease Agreement dated as of October, 31, 2006 between ILFC
Ireland, as Lessee and ILFC, as Lessor.
     Airbus A319-100 aircraft bearing serial number 3116
     Aircraft Lease Agreement dated as of October 31, 2006 between ***, as
Lessee and ILFC Ireland, as Lessor.
     Aircraft Headlease Agreement dated as of October, 31, 2006 between ILFC
Ireland, as Lessee and ILFC, as Lessor.
     Airbus A319-100 aircraft bearing serial number 3124
     Aircraft Lease Agreement dated as of October 31, 2006 between ***, as
Lessee and ILFC Ireland, as Lessor.
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-7

 



--------------------------------------------------------------------------------



 



Aircraft Headlease Agreement dated as of October, 31, 2006 between ILFC Ireland,
as Lessee and ILFC, as Lessor.
***
     Airbus A321-200 aircraft bearing serial number 1658
     Aircraft Lease Agreement dated as of December 20, 2001 between ***, as
Lessee and ILFC, as Lessor.
     Boeing B777-300ER aircraft bearing serial number 32723
     Aircraft Lease Agreement dated as of December 7, 2000 between ***, as
Lessee and ILFC, as Lessor.
***
     Airbus A320-200 aircraft bearing serial number 2024
     Lease Agreement dated as of March 31, 2002 between ***, as Lessee, and
ILFC, as Lessor.
***
     Boeing B737-800 aircraft bearing serial number 35275
     Aircraft Lease Agreement dated as of March 31, 2007 between ***, as Lessee
and ILFC Ireland, as Lessor.
     Aircraft Headlease Agreement dated as of March 31, 2007 between ILFC
Ireland, as Lessee and ILFC, as Lessor.
***
     Boeing B737-800 aircraft bearing serial number 38820
     Aircraft Lease Agreement dated as of August 10, 2010 between ***, as
Lessee, and ILFC, as Lessor.
***
     Airbus A330-200 aircraft bearing serial number 262
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-8

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement dated as of March 14, 2006 between ***, as Lessee, and
Sierra Leasing Limited, as Lessor.
Assignment, Assumption and Amendment Agreement dated as of January 20, 2009 by
and among Sierra Leasing Limited, as Assignor, ILFC, as Assignee, and ***, as
Lessee.
Lease Assignment dated August 31, 2010 between Aircraft Lotus Inc., as Assignee,
ILFC, as Assignor, and ***, as Lessee.
     Airbus A330-200 aircraft bearing serial number 275
     Aircraft Lease Agreement dated as of May 28, 2008 between ***, as Lessee,
and ILFC, as Lessor.
     Lease Assignment dated August 31, 2010 between Aircraft Lotus Inc., as
Assignee, ILFC, as Assignor, and ***, as Lessee.
     Boeing B777-200ER aircraft bearing serial number 27607
     Aircraft Lease Agreement dated as of March 8, 2005 between ***, as Lessee,
and ILFC, as Lessor.
     Lease Assignment dated August 31, 2010 between Aircraft Lotus Inc., as
Assignee, ILFC, as Assignor, and ***, as Lessee.
     Boeing B777-200ER aircraft bearing serial number 27608
     Aircraft Lease Agreement dated as of March 8, 2005 between ***, as Lessee,
and ILFC, as Lessor.
     Lease Assignment dated August 31, 2010 between Aircraft Lotus Inc., as
Assignee, ILFC, as Assignor, and ***, as Lessee.
***
     Boeing B737-800 aircraft bearing serial number 35279
     Aircraft Lease Agreement dated as of May 24, 2007 between ***, as Lessee,
and ILFC, as Lessor.
     Boeing B737-800 aircraft bearing serial number 38819
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-9

 



--------------------------------------------------------------------------------



 



Aircraft Lease Agreement dated as of February 18, 2010 between ***, as Lessee,
and ILFC, as Lessor.
***
     Boeing B737-800 aircraft bearing serial number 30724
     Amended and Restated Aircraft Lease Agreement dated as of January 24, 2007
between ***, as Lessee and ILFC, as Lessor.
     Aircraft Lease Novation and Amendment Agreement dated as of January 24,
2007 between ***, as Lessee, and ILFC, as Lessor.
 
*** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Schedule 3-10

 